      9:14-cv-03699-RMG               Date Filed 09/17/20           Entry Number 164              Page 1 of 5


                                                                          


                               2727 NORTH HARWOOD STREET • DALLAS, TEXAS 75201.1515

                                TELEPHONE: +1.214.220.3939 • FACSIMILE: +1.214.969.5100


                                                                                              Direct Number: (214) 969-5163
                                                                                                 bkcopper@jonesday.com




                                               September 16, 2020



The Honorable Richard M. Gergel
United States District Judge
District of South Carolina
P.O. Box 835
Charleston, SC 29402


                  Re:      No. 9:14-cv-3699-RMG, United States ex rel. Lutz v. Laboratory Corporation of
                           America Holdings

Dear Judge Gergel:

        Laboratory Corporation of America Holdings (“LabCorp”) writes to inform the Court that it
has reached an impasse with Relators Kayla Webster and Scarlett Lutz (collectively, “Relators”)
regarding an issue that threatens to prevent LabCorp from meeting the Court-ordered deadline for
LabCorp’s document production. LabCorp is prepared to engage in motion practice but understood
from the recent hearing that Your Honor wished to hear from the parties immediately if anything was
jeopardizing the parties’ ability to advance discovery to depositions. LabCorp outlines below its
request for a protective order against Relators’ September 9, 2020 demands to vastly expand the scope
of LabCorp’s document production.

I.       Background

         A.       LabCorp Produces Data from 81 Custodians in Response to 138 Document Requests

        Relators have served 138 requests for the production of documents on LabCorp, with many
including multiple subparts. In response, LabCorp has already produced over 460,000 pages.
LabCorp now has over fifty lawyers reviewing over 1.5 million documents collected from 81
custodians identified in collaboration with the government and Relators during the investigation.
LabCorp also disclosed to Relators the over 260 search terms that it used to compile documents
responsive to Relators’ myriad requests.







AMS TERDAM • ATL ANTA • BEIJING • BOS TO N • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • COLUMBUS • DALL AS • DETROIT
DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • LO NDON • LOS ANGELES • MADRID • MELBOURNE
MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PARIS • PER TH • PITTSBURGH • SAN DIEGO
SAN FRANCISCO • SÃO PAULO • SAUDI ARABIA • SHANGHAI • SILICON VALLEY • SINGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTON
     9:14-cv-03699-RMG           Date Filed 09/17/20       Entry Number 164          Page 2 of 5




The Honorable Judge Gergel
September 16, 2020
Page 2


        B.      The Court Orders LabCorp to Complete Its Production by September 30, 2020

       During the recent hearing on September 8, 2020, Your Honor emphasized the need to
complete document discovery and proceed with depositions.1 To that end, the Court ordered
LabCorp to complete its document production by September 30, 2020,2 so that depositions could
proceed without delay.3

        C.      Relators Demand that LabCorp Collect ESI from Hundreds of Additional Custodians
                and Utilize Scores of Additional Search Terms

        On September 9, 2020, Relators sent LabCorp a letter demanding that it collect and produce
documents from numerous additional custodians and to run scores of additional search terms. The
individuals Relators requested included LabCorp’s previous general counsel and its current general
counsel, despite the fact that their documents almost certainly would be privileged.

         In response, LabCorp agreed to perform all but three of the additional searches that Relators’
requested. LabCorp also agreed that it could incorporate one additional custodian that could be pulled
quickly into the group of documents it was reviewing and still likely meet the September 30th deadline
set by the Court. LabCorp indicated it was not technologically feasible, however, to add the remaining
requested custodians and still meet the Court’s September 30, 2020 deadline. Unfortunately, although
Relators withdrew their request for several hundred custodians, they have refused to agree to withdraw
their demand for LabCorp to search the custodial files of 13 remaining general custodians, which
include LabCorp’s former General Counsel and other legal and compliance personnel.

       LabCorp understood the Court at the recent hearing to indicate that the time to end the
discovery madness is now. LabCorp asks Your Honor’s aid implementing that directive.





1
  See Dkt. 161 at 15 (“I’ve just got to put a fire under everybody, because we'll never finish
otherwise.”).
2
 See id. at 35 (warning the parties that the Court was unwilling to “to do anything to disrupt that”
September 30, 2020 production deadline).
3
 See id. at 9 (“For the defendant, you’re going to have until September 30 to produce those
documents, not October 9. I’m sorry. That’s it.”), 9–10 (“You’re going to start depositions on
October 19th on those documents, and if anybody doesn’t meet those deadlines, I want to know
immediately[.]”).
      9:14-cv-03699-RMG          Date Filed 09/17/20       Entry Number 164          Page 3 of 5




The Honorable Judge Gergel
September 16, 2020
Page 3


II.     Argument

       A.      Relators’ Demand to Add Fourteen Custodians Contravenes the Court’s Order

        It is not possible for LabCorp both to (1) comply with the Court’s order to complete its
production by September 30, 2020, and (2) accommodate Relators’ request to collect, process, and
review the full custodial files of 13 individuals. The logistics involved with collecting and preserving
data in a responsible manner takes weeks, not hours or days. And as the Court knows, even after the
raw data is collected, it must be processed and filtered before it is ready for the weeks’ or months’––
depending on volume––process of responsiveness and privilege review before it can be finalized for
production.

        To be clear, it is not that LabCorp is unwilling to consider a request to supplement its list of
custodians when given adequate lead time and reasonable explanations regarding need and relevancy:
LabCorp added a new custodian, Eric Lindblom, in response to Relators’ Second Requests for
Production, and is reviewing his custodial files as part of its ongoing review towards the September
30, 2020 deadline. The issue is that, as of September 9, 2020 when Relators demanded that LabCorp
add the 13 additional custodians, it was not technologically feasible––regardless of the money, man
hours, or other resources that LabCorp dedicated to the necessary tasks––to add new custodians and
also comply with the Court’s deadline.

       B.      Relators’ Demand to Add Fourteen Custodians is Disproportional to the Needs of the
               Case

        Taking into account the massive ESI productions that LabCorp has already made, along with
the additional, voluminous material that LabCorp expects to produce in response to Relators’ 138
document requests by September 30, 2020, Relators’ demand for an additional 13 ESI custodians at
the eleventh hour is disproportional to the needs of the case. The following considerations should
inform the Court’s analysis:

       •      LabCorp has collected approximately 1.8 terabytes of ESI from over 80 custodians
               that were identified in collaboration with the government and Relators;
       •      LabCorp has already produced over 460,000 pages of material to Relators;
       •      On January 22, 2020, LabCorp formally identified the 81 custodians that it was using
               to compile its document productions. Relators have known and understood the roles
               of the 13 individuals for years, there is no excuse for their delay in asking to add these
               custodians;
       •      Adding these custodians would multiply the expense and time of compliance;
     9:14-cv-03699-RMG           Date Filed 09/17/20       Entry Number 164         Page 4 of 5




The Honorable Judge Gergel
September 16, 2020
Page 4


       •      In its expanded searches since June 6, 2020, LabCorp has applied over 300 search
               terms, after accepting the additional terms that Relator’s recently proposed;
       •      LabCorp has a team of over fifty lawyers reviewing documents full-time right now to
               work through the over 1.5 million documents that hit on LabCorp’s and Relators’
               search terms, and anticipates producing hundreds of thousands of additional
               documents in the next two weeks;
       •      LabCorp has determined that the 13 individuals that Relators demand as new
               custodians would be “duplicate custodians” of approximately 20,000 documents that
               have already been produced to Relators, as well as over 190,000 additional documents
               that are currently being reviewed for production after application of LabCorp’s and
               Relators’ search terms;
       •      When asked why Relators believed that they needed the custodial files of the 13
               additional individuals, Relators would say nothing more than that these individuals
               were “important to Plaintiffs’ case,” but there is no reason to believe that any of these
               custodians have special insight regarding disputed issues;
       •      LabCorp has already expended millions of dollars and countless man hours––from
               outside counsel, in-house counsel, business personnel, compliance officers,
               phlebotomy staff, etc.––complying with discovery requests in this case; and

       •      The costs and burdens of discovery have been tremendously lopsided.

        Taking these factors in addition to the on-the-ground realities of this case into account,
Relators’ request for 13 additional custodians is disproportional to the needs of the case.

                                               *****

        Although LabCorp would be pleased to file a motion for protective order if the Court prefers,
it wished to raise this issue with the Court right away, given the Court’s understandable desire for the
parties to move beyond document discovery and onto depositions. The parties are meeting and
conferring regarding a number of other issues, but those are not yet ripe for the Court’s consideration.
      9:14-cv-03699-RMG      Date Filed 09/17/20   Entry Number 164   Page 5 of 5




The Honorable Judge Gergel
September 16, 2020
Page 5


                                            Respectfully submitted,

                                              /s/ James Werner__

                                            James Werner

                                              /s/ B. Kurt Copper__

                                            B. Kurt Copper


cc:    Counsel of Record
